Examiner’s Comments
1.	This office action is in response to the amendment received on 5/16/2022.
	Claims 1-13, 19, 22, 25 and 33 have been canceled by applicant.
	Claims 14-21, 23-32 and 34-37 are pending and have been examined, and now allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 5/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,772,700 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
3.	With respect to claims 14-21, 23-32 and 34-37, all matters of form have been remedied and applicant’s amendment has combined the indicated allowable subject matter with their respective base claim which now places the application in condition for allowance over the prior art of record.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
5/27/2022